Citation Nr: 1724878	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-10 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the multilevel degenerative disc disease of the lumbar spine with spondylosis and spondylolisthesis, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from December 1982 through May 1993.

This appeal comes to the Board of Veterans' Appeals ("Board") from a January 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeal has previously been before the Board.  In a February 2012 decision, the Veteran's claim for an increased rating for his lumbar spine disability was remanded to the AOJ for additional development, to include the procurement of a VA examination.  The prior February 2012 remand found the Veteran had expressly raised the issue of entitlement to a TDIU due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU was additionally remanded to the AOJ for further development.  A review of the evidentiary record indicates the Veteran has submitted the proper forms required for entitlement to TDIU and the requested VA examinations and medical records have been associated with the Veteran's claims file.  Therefore, the Board finds the AOJ has substantially complied with the February 2012 remand directives and that the Veteran's claim has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's lumbar spine disability has been manifested by symptoms of a reduced range of motion, painful motion, muscle spasms, tenderness, difficulty sitting, walking, and standing for prolonged periods, fatigability, and an altered gait.  However, there is no evidence of unfavorable ankylosis of the Veteran's lumbar spine. 

2.  The Veteran is service connected for multilevel degenerative disc disease of the lumbar spine, diabetes mellitus, type II, peripheral neuropathy of the bilateral lower extremities, tinnitus, neurodermatitis/eczema, bilateral hearing loss, chondromalacia of the left knee, and an abrasion of the right knee with scar. 

3.  Beginning on and after July 24, 2009, the Veteran had a combined disability rating of 70 percent.  Therefore, beginning on July 24, 2009, the Veteran met the schedular criteria for TDIU. 

4.  The Veteran was employed until at least July 31, 2010; the evidence does not show that the Veteran's service connected disabilities prevented him from maintaining substantially gainful employment prior to July 31, 2010. 

5.  Beginning on and after August 1, 2010 the Veteran's service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 40 percent, have not been met for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 5242 (2016).

2.  The criteria for an award of a TDIU have been met as of August 1, 2010, but no sooner.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in August 2006 and March 2016, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, private medical evidence, and arguments from his representative.

The Veteran was additionally afforded VA examinations in January 2007, August 2010, and October 2014 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in February 2012.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's February 2012remand, the AOJ provided the Veteran with updated VA examinations for his service-connected disabilities.  As for updated treatment records, the AOJ obtained the Veteran's VA treatment records and associated them with the claims file.  The Veteran additionally submitted new evidence and arguments in support of his claim, which were associated with the claims file. For his part, the Veteran has not identified or provided any updated private treatment records since the Board's February 2012 remand.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim for bilateral hearing loss in August 2006.  See August 2006 Statement in Support of Claim.  Thus, the relevant temporal focus for the disability in question dates back to August 2005. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

In the instant appeal, the Veteran's lumbar spine disability is rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  As an initial matter, the Board notes that a lumbar spine disability may be rated under multiple diagnostic codes.  However, the Board finds the General Rating Formula for the spine provides the most potential for a favorable rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Here, the evidence does not show any incapacitating episodes requiring physician prescribed bedrest.  As such, Diagnostic Code 5243 is not for application in the instant appeal.  

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 
Having reviewed the complete record, and after affording the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms more nearly approximate a continued 40 percent disability rating throughout the period on appeal.  Specifically, the Board finds no evidence which would suggest the Veteran has been diagnosed with ankylosis of his lumbar or thoracic spine during any portion of the period on appeal.  Although the Board finds the Veteran's assertions as to the severity of his symptoms to be credible, these reports alone to not warrant the assignment of an increased disability rating.  Without evidence of ankylosis of the lumbar or thoracic spine, the Board cannot grant an increased disability rating. 

The evidence of record does not show any symptoms which are consistent with the level of disability contemplated by the assignment of a 50 percent disability rating.  As noted above, a 50 percent rating is warranted when the evidence shows unfavorable ankylosis of the entre thoracolumbar spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  However, both the objective medical evidence and the Veteran's own lay assertions do not suggest he is unable to bend or move his spine.  

To the contrary, the January 2007 VA examination reported the Veteran was able to perform the full range of forward flexion of the spine, with objective evidence of pain beginning at 70 degrees.  He was additionally able to perform extension to 20 degrees, right and left lateral flexion to 10 degrees, and bilateral rotation to 30 degrees.  The VA examiner further reported the Veteran's muscle strength was normal, "5/5," for his bilateral lower extremities.  The more recent October 2014 VA examination reported the Veteran was able to perform forward flexion to 70 degrees with pain beginning at 60 degrees.  He was able to perform extension to 25 degrees, with pain beginning at 20.  Right flexion was to 25 degrees, with pain beginning at 20, and left flexion was to 20 degrees with pain beginning at 20.  Bilateral rotation was observed through 25 degrees, with pain noted at 25. 

A review of the Veteran's VA treatment records, including his chiropractic treatments, does not reveal any evidence that the Veteran's range of motion was limited to the degree comparable to ankylosis.  The most restricted the Veteran was in his ability to perform forward flexion and extension was in May 2007.  During a routine chiropractic follow-up, the Veteran was observed to perform forward flexion to 60 degrees and extension to 40.  However, even though he was restricted due to pain, muscle spasms, and weakness, the Veteran was still capable of performing range of motion testing, and thus he did not exhibit symptoms of an ankylosed spine.  

Similarly, radiographic images of the Veteran's spine do not reveal evidence of an ankylosed spine.  In September 2006, the an magnetic resonance imaging ("MRI") report of the Veteran's thoracic spine revealed some evidence of a "straightening" of the spinal column.  However, straightening does not equate to ankylosis.  As for his lumbar spine, MRI reports reported decreased disc height and compression of the L5 nerve roots, but no evidence that the lumbar spine was fixed in its positioning.  

As for the Veteran's own lay assertions, he has never alleged or reported an inability to bend or perform other motion of his lumbar spine.  Rather, the Veteran has consistently reported his lumbar spine disability limits his ability to stand and walk for prolonged periods.  He has further cited to additional symptoms of low back tenderness, muscle spasms, an altered gait, and muscle weakness throughout his lumbar spine.  See September 2016 Correspondence, requesting service connection for symptoms of his low back disability.  While the Veteran is competent to report these symptoms, and although the Board finds them to be credible, these symptoms do not warrant the assignment of a higher disability rating.  

To be clear, the Board has considered the totality of the symptoms of the Veteran's lumbar spine disability and they have been factored into the Board's decision to continue the Veteran's 40 percent disability rating.  A comparison of the Veteran's 40 percent rating and his lumbar spine symptoms additionally reveals that the 40 percent rating represents the assignment of a higher disability evaluation based upon the totality of the particular disability picture.  38 C.F.R. § 4.7.  Even considering DeLuca, while the Veteran complains of pain in his lumbar spine that limits various activities including walking, standing, and lifting, the Veteran's pain has been considered in the ratings above and indeed is part and parcel of the 40 percent rating that he is currently assigned.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board finds no evidence to warrant the assignment of separate disability ratings for symptoms of the Veteran's lumbar spine disability.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a, if supported by objective medical evidence.  However, the Veteran is currently separately service connected for bilateral lower extremity radiculopathy.  Therefore, additional disability ratings are not for application in the instant appeal.

Similarly, as noted Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  However, a review of the evidentiary record indicates the Veteran has consistently denied any symptoms of bladder or bowel impairment.  As such, a separate rating for bowel or bladder impairment is not warranted.

Finally, the Board has additionally considered whether the Veteran's lumbar spine disability warrants the assignment of an extraschedular disability evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The symptoms of the Veteran's lumbar spine disability, including pain, deformity, numbness, fatigue, loss of motion, weakness, instability, and other factors of functional loss have been fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.  Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, deformity, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; deformity; instability of station; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Specifically, the Board finds that the Veteran's symptoms of gait disturbance, fatigue, instability, weakness, and muscle spasms are all addressed by the applicable rating criteria, as described above. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, 38 C.F.R. § 4.40 addresses normal working movements of the body, lack of coordination, deformity, and "other pathology."

Therefore, the Board finds that there are no symptoms associated with the Veteran's service-connected lumbar spine disability that are not addressed in the Rating Schedule, and by the assigned 40 percent evaluation under Diagnostic Code 5242. 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  

Based on the foregoing, the Board finds that the requirements for an increased disability evaluation have not been met for the Veteran's lumbar spine disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert, 1 Vet. App. at 53.  Additionally, the Board finds the criteria for the assignment of an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant law for the Veteran's application for entitlement to TDIU, the Board finds that the competent and probative evidence do not support an award for a TDIU prior to July 31, 2010.  Per the Veteran's own reports, and as confirmed by the Veteran's prior employer, the Veteran was able to maintain employment through July 31, 2010.  Thereafter, the Veteran retired from his position.  

In various statements to the Board, the Veteran has stated his retirement was due to his physical limitations.  See August 2010 VA Examination; see also March 2015 Correspondence.  Specifically, the Veteran reported increasing limitations due to his numbness in his bilateral feet and weakness in his bilateral legs. 

The objective medical evidence corroborates the Veteran's reports of increasing limitations beginning on August 1, 2010.  For example, during an August 2010 VA examination, the Veteran was observed to have decreased muscle strength in his bilateral knees, ankles, and feet, reported as "3/5" across all muscles tested.  Sensory functioning was also observed to be decreased to both pinprick and light touch in the Veteran's bilateral feet and ankles.  Reflexes were also diminished, reported as "1+" for the muscles in the Veteran's bilateral ankles and feet.  The more recent VA examination, conducted in October 2014, reported the Veteran's symptoms of numbness and weakness in his bilateral feet and ankles continued and/or worsened.  Specifically, the VA spine examination showed the Veteran did not have deep tendon reflexes in either his bilateral feet or ankles.  

Based on these objective observations of numbness, diminished sensation, and muscle weakness in the Veteran's bilateral lower extremities, the Board finds it reasonable to conclude the Veteran would be limited in his ability to stand and walk for prolonged periods.  Moreover, as discussed above, the Veteran experiences significant symptoms and limitations in his lower lumbar spine, which limit his ability to sit for prolonged periods.  Therefore, the Board finds that beginning on and after August 1, 2010, the Veteran meets the criteria for the assignment of a TDIU.  

In reaching this conclusion, the Board is aware the recent October 2014 VA examination and medical opinions do not find the Veteran would be incapable of obtaining and maintaining substantially gainful employment.  However, the Board observes that the Veteran was examined by several different examiners.  This included separate VA examinations (and examiners) for his spine and knees and spate VA examinations for his peripheral neuropathy.  A close inspection of each respected opinion indicates the examiner concluded the Veteran was not rendered unable to work due to the combined effects of the disabilities examined.  However, as there were multiple examinations, the examiners did not consider the totality of the Veteran's limitations.  Rather, one VA examiner concluded the Veteran was not rendered unable to work due to the combined effects of his lumbar spine disability and his knee disability.  A separate VA examiner concluded the Veteran was not unable to work due to the combined effects of his diabetes mellitus and bilateral lower extremity peripheral neuropathy.  As such, there is not one examination, which in the Board opinion, properly considers the effects of the totality of the Veteran's service-connected disabilities.  The Board thus gives these medical opinions little weight. 

Therefore, the Board finds that after considering the totality of these two disabilities, and after affording the Veteran the benefit of the doubt, that entitlement to a TDIU is warranted beginning on and after August 1, 2010. 


ORDER

Entitlement to an increased rating, in excess of 40 percent, for the lumbar spine disability is denied. 

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted beginning on and after August 1, 2010. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


